Quillian, Presiding Judge.
The defendant appeals his conviction for three counts of forgery. Held:
1. Error is urged on the trial judge’s failure to charge the provisions of Code Ann. § 26-1705.4 (CCG § 1705.4; Ga. L. 1969, pp. 128, 131) involving credit card fraud, which charge the defendant requested in writing. This enumeration is without merit since under the indictment as drawn, charging the defendant with forgery, Code § 26-1705.4 was not a lesser included offense. See Code Ann. § 26-505 (Ga. L. 1968, pp. 1249, 1267).
2. The defendant’s contention that certain evidence was inadmissible is without merit.
3. The trial judge’s action in increasing the defendant’s bond would not require the judge to disqualify himself from the trial of the case.
4. We do not consider an alleged error which was *112raised for the first, time after the instant appeal had already been argued.
Submitted January 16, 1979 —
Decided February 21, 1979.
Walter F. Johnson, Jr., for appellant.
William J. Smith, District Attorney, Douglas C. Pullen, Assistant District Attorney, for appellee.

Judgment affirmed.


Smith and Birdsong, JJ., concur.